Citation Nr: 0836159	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  99-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran had active service from September 1973 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for a psychiatric 
disorder, to include PTSD.  In March 1999, the veteran 
appeared at a RO hearing.  In a June 2000 decision, the Board 
found that new and material evidence had been received to 
reopen the previously denied claim, and remanded the claim 
for additional development.  In June 2003, the veteran 
appeared at a Board videoconference hearing.  In an April 
2006 decision, the Board denied the appeal.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 2007 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded; an 
August 2007 Court order granted the joint motion.  The Board 
remanded this case in March and August 2008 for additional 
development.  


FINDINGS OF FACT

1.  The veteran did not engage in combat while on active 
duty.

2.  Although the medical evidence reflects that the veteran 
has a competent medical diagnosis of PTSD, there is no 
credible supporting evidence to corroborate his report of in- 
service stressors upon which this diagnosis was based.

3.  There was no competent medical evidence of an acquired 
psychiatric disorder until many years after service, nor is 
there a competent medical evidence linking the current 
disability to active service.


CONCLUSION OF LAW

Service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist provisions 
as required under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

The veteran was sent a June 1998 duty-to-assist letter, which 
included a PTSD questionnaire that the veteran returned in 
July 1998.  This letter was generated in conformity with VA's 
prior obligations to notify and assist.  Initial adjudication 
of the instant claim occurred in November 1998, prior to the 
passage of the VCAA, which prevents VCAA compliance prior to 
the initial adjudication of the claim.  Letters dated in 
October 2001, March 2005 and April 2008 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Although these letters 
were not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice several times, most 
recently in 2008, he was provided months to respond with 
additional argument and evidence following each notice and 
the claim was readjudicated repeatedly and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran most recently in September 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Furthermore, the veteran 
was contacted in September 2008 by telephone.  During the 
course of conversation, the veteran indicated that he had no 
further evidence to submit.  The Board concludes any notice 
error is harmless.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As indicated in the 
Introduction, he had the opportunity to present evidence and 
argument in support of his claim at hearings before both the 
RO and the Board.  The RO and Board have arranged for several 
searches through the U.S. Army and Joints Services Records 
Research Center to obtain records in support of the veteran's 
claim, as described below.  The U.S. Army and Joints Services 
Records Research Center has responded that no relevant 
records have been found.  The Board concludes that the duty 
to assist in obtaining records has been fully discharged.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
As discussed below, the veteran's claim fails for lack of 
credible, supporting evidence that his inservice stressor 
occurred, or any evidence that he acquired any other 
psychiatric disability during service.  No examination is 
warranted in such cases.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the veteran's 
claim since it could not provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has PTSD due to his experiences 
while stationed on active duty in Germany.  He has reported 
an incident where 3 fellow soldiers were killed in a tank 
accident during the summer of 1975, and has indicated that he 
had to clean up their body parts.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); 2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2007).  In addition, 38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

The Board acknowledges that 38 C.F.R. § 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  This 
regulation was amended in June 1999, in part to eliminate the 
requirement of a "clear diagnosis." 61 Fed. Reg. 32,807-
32,808.  This amendment was effective March 7, 1997, the date 
of the Court's decision in Cohen v. Brown, 10 Vet. App. 128, 
141 (1997).

The record reflects that the veteran has been diagnosed with 
PTSD based upon his account of what occurred during service.  
As such, the issue is not whether there is competent medical 
evidence to support this claim, but whether the record 
supports the veteran's account of his purported in-service 
stressor.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The Board acknowledges that 38 U.S.C.A. § 1154(b) provides 
that in the case of any veteran who engaged in combat with 
the enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  However, 
the provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. § 
1154(b), it is not sufficient that a veteran be shown to have 
served during a period of war or to have served in a theater 
of combat operations or in a combat zone.  To gain the 
benefit of a relaxed standard for proof of service incurrence 
of an injury or disease, section 1154(b) requires that the 
veteran have actually participated in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).

The Board acknowledges that the veteran's primary military 
occupational specialty (MOS) during service was that of a 
combat engineer, that he had active service during the 
Vietnam war period (38 C.F.R. § 3.2), and that he had foreign 
and/or sea service during this period.  However, the record 
reflects that his foreign service was in Germany.  Further, 
he received no medals or citations reflecting combat duty. 
Furthermore, the veteran has not contended that his in- 
service stressor occurred while engaged in combat.  
Consequently, the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable in this case.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The record reflects that VA attempted to verify the veteran's 
account of his purported in-service stressor through the U.S. 
Army and Joints Services Records Research Center (JSRRC) 
responded, in essence, that review of the available casualty 
database for the relevant period did not document the 
accident as described by the veteran.  It stated that it was 
unable to locate 1975 unit records for the 5th Engineer 
Battalion and that specifically, it had searched accident 
reports for the period from July 1975 for accidents in 
Germany that had resulted in fatalities, but the report did 
not document the accident as described by the veteran.  It 
further stated that the Army casualty database listed over 
290 casualties in Germany for the period from June through 
August 1975, and that to conduct further research, the 
veteran had to provide additional information such as names 
of casualties, and unit designations to the company level.  
The contents of CURR's response were relayed to him in the 
September 2005 supplemental statement of the case (SSOC), but 
the veteran did not provide additional information that would 
allow verification of his claimed stressor.

Following the Board's denial of the claim in April 2006, the 
VA General Counsel and the veteran's representative agreed 
that the previous VA attempts to verify the veteran's 
stressors had not included all relevant information that 
would have made verification possible.  The parties agreed to 
a joint motion for remand, which was ordered by the Court in 
August 2007.  

The Board remanded the case to conduct the additional 
development.  The Board instructed that the Appeals 
Management Center (AMC) provide the JSRCC with, at a minimum, 
the following information: The veteran served on active duty 
from September 1973 to August 1975 in the U.S. Army.  From 
March 4, 1974, to August 25, 1975, he was assigned to Company 
A of the 54th Engineer Battalion in Wildflecken, Germany.  
His occupational specialty during this time was Combat 
Engineer (also described in the military records as Pioneer 
and Construction Specialist).  The claimed stressor is that 
during the summer of 1975, he had to clean up the remains of 
three U.S. soldiers who had been killed in a tank accident at 
the Wildflecken training area, during a training or practice 
exercise.  The accident involved an explosion inside of a 
tank, possibly from an ammunition backfire, killing three 
soldiers whom the veteran can only identify as a Lieutenant, 
a Specialist 4, and a Specialist 3, of Company C of the 54th 
Engineer Battalion, also located at Wildflecken.  The JSRCC 
should be asked to provide any information which tends to 
verify this event.  In addition, if there is no evidence of 
such an event, or if the JSRCC cannot either verify or 
disprove the existence of the event, a statement to this 
effect should be provided.

The AMC sent this information to JSRRC in April 2008.  The 
JSRRC responded a few days later that none of their records 
pertaining to fatal accidents between May 1 and September 30, 
1975, matched the described events.  

The veteran was notified of this finding in a June 2008 SSOC.  
The veteran submitted a printout of an internet page which 
indicated that the accident occurred in April 1974, not July 
1975 as the veteran had previously stated.  The AMC mentioned 
the printout in the June 2008 Supplemental Statement of the 
Case, but did not request a second search of JSRRC resources 
to discover whether the April 1974 date was correct.  On 
review of the file, the Board noted that the April 1974 date 
corresponds to a July 2000 stressor statement submitted by 
the veteran, although he later focused on 1975 in his 
statements and testimony before the Board.  Accordingly, the 
Board remanded again in August 2008 for further searches with 
the JSRRC.

In September 2008, the AMC forwarded the request.  The JSRRC 
responded a few days later that no matches were found in a 
period between February 1 and June 30, 1974.  

The Board has considered the statements submitted by the 
veteran's family in April and May 2008.  Unfortunately, these 
statements merely say that the veteran "was a different 
person" when he returned home from service.  They do not 
provide any further detail that would enable the Board to 
verify his stressors.  

In light of the negative responses from JSRRC and the lack of 
other independent evidence that the stressors occurred, the 
Board finds that the veteran's account of the alleged in- 
service stressor is not verified or corroborated by credible, 
supporting evidence.  As there is no corroborating evidence, 
service connection is not warranted for PTSD.  See 38 C.F.R. 
§ 3.304(f).

With respect to the issue of whether service connection is 
warranted for a psychiatric disorder other than PTSD, the 
Board notes that there are competent medical findings of 
mental retardation and personality disorder.  However, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The Board acknowledges that service medical records dated in 
November 1974 reflect that the veteran "passed out" a few 
minutes after a flu shot, and that he was noted as being 
nervous, with much eye blinking, and inappropriate movement.  
He was diagnosed with hyperventilation syndrome, not PTSD nor 
any other acquired psychiatric disorder.  No treatment for 
psychiatric problems otherwise appears in the service medical 
records.  Moreover, his psychiatric condition was clinically 
evaluated as normal on his May 1975 expiration of term of 
service examination.  Further, the first competent medical 
evidence of an acquired psychiatric disorder appears to be in 
1989, many years after service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

With regard to the long evidentiary gap in this case between 
active service and the earliest psychiatric complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective findings in the competent medical evidence of 
psychiatric problems is itself evidence which tends to show 
that a psychiatric disability did not have its onset in 
service or for many years thereafter.

The medical evidence includes various other diagnoses of 
acquired psychiatric disorder, to include anxiety disorder 
and adjustment disorder.  Nevertheless, no competent medical 
evidence is of record which relates these findings to the 
confirmed events of the veteran's active service.  Moreover, 
as detailed above, there does not appear to be any relevant 
complaint, clinical finding, or laboratory finding in the 
service medical records for a clinician to link the claimed 
disability to the veteran's military service.  

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that his current psychiatric 
disorder is related to his active service.  As such, no 
further development is warranted to include a medical 
examination and/or opinion.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for an acquired psychiatric disorder, 
to include PTSD, and it must be denied.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


